                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                   No. S:16-CV-252-D


AMERICAN ASSOCIATION OF                        )
POLffiCAL CONSULTANTS, INC.,                   )
DEMOCRATIC PARTY OF OREGON,                    )
INC., PUBLIC POLICY POLLING, LLC,              )
TEAPARTYFORWARDPAC,and                         )
WASIIlNGTON STATE DEMOCRATIC                   )
CENTRAL CO:MMITIEE,                            )
                                               )
                               Plaintiffs,     )
                                               )
                        v.                     )                   ORDER
                                               )
MONTY WILKINSON,                               )
Acting Attorney General of the                 )
United States, and FEDERAL                     )
COMMUNICATIONS COMMISSION,                     )
                                               )
                               Defendants.     )


       On May 12, 2016, the American Association of Political Consultants, Inc. ("AAPC"), the

Democratic Party of Oregon, Inc., Public Policy Polling, LLC, the Tea Party Forward PAC, and the

Washington State Democratic Central Cpmmittee (collectively, "plaintiffs") filed this action to

invalidate the 1991 autodialing ban to cell phones in 47 U.S.C. § 227(b){l)(A)(iii). See Compl.

[D.E. 1].1 Plaintiffs did so in order to make robocalls to cell phones to solicit donations and

       1
           47 U.S.C. § 227(b)(l)(A)(iii) provides:

       (b) Restrictions based on use of automated telephone equipment

                (1) Prohibitions

                It shall be unlawful for any person within the United States, or any person
                outside the United States if the recipient is within the United States-



             Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 1 of 13
campaign for political causes. See id.       ff 6-10. In support, plaintiffs argued that the 1991
autodialing ban, when coupled with the statute's 2015 exception permitting robocalls to collect

government debts, violated the First Amendment and warranted invalidating the 1991 ban on

robocalls. See id. ff 32-56. On July 6, 2020, the Supreme Court agreed with plaintiffs that the

1991 autodialing ban, when coupled with the statute's 2015 exception permitting robocalls to collect

government debts, violated the First Amendment, but declined to invalidate the 1991 ban on

robocalls. See Barr v. Am. Ass'n of Pol. Consultants, Inc., 140 S. Ct. 2335, 2346-56 (2020).

Instead, the Court upheld the 1991 ban on robocalls but severed and invalidated the 2015 exception
                                                                               -
permitting robocalls to collect government debts. See id. Thus, after nearly five years of litigation,

plaintiffs do not have a judgment giving them the relief they asked for in their complaint or amended

complaint. Nonetheless, on August 4, 2020, AAPC self-identified as a ''prevailing party," moved

for attorneys' fees under 28 U.S.C. § 2412(d)(l )(A) [D.E. 54], and filed a memorandum in support

[D.E. 55]. On August 25, 2020, the government responded in opposition [D.E. 59]. On September



                       (A) to make any call (other than a call made for emergency purposes
                       or made with the prior express consent of the called party) using any
                       automatic telephone dialing system or an artificial or prerecorded
                       voice-



                                 (iii) to any telephone number assigned to a paging service,
                                 cellular telephone service, specialized mobile radio service,
                                 or other radio comm.on carrier service, or any service for
                                 which the called party is charged for the call, unless such call
                                 is made solely to collect a debt owed to or guaranteed by the
                                 United States, or is exempted by rule -or -order by the
                                 Commission under paragraph (2)(B)[.]

47 U.S.C. § 227(b)(l)(A)(iii).


                                                    2

           Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 2 of 13
8, 2020, AAPC replied [D.E. 60]. As explained below, AAPC is not a ''prevailing party" under 28

U.S.C. § 2412(d)(l)(A). Alternatively, the government's litigation position was "substantially

justified." Thus, the court denies AAPC's motion for attorneys' fees.

                                                  I.

        On May 12, 2016, plaintiffs sued United States Attorney General Loretta Lynch in her

official capacity and the Federal Communications Commission (''the FCC") (collectively, ''the

government''). See Compl. [D.E. l].2 Plaintiffs alleged that the autodialing ban in 47 U.S.C. §

227(b)(1 )(A)(iii) ofthe Telephone Consumer Protection Act of1991 ("TCPA"), when coupled with

the 2015 government-debt exception to the autodialing ban, violated the First Amendment. See Am.

Compl. [D.E. 18] ,r,r 1-4. Specifically, plaintiffs argued that the 2015 government-debt exception

to the autodialing ban rendered the autodialing ban a content-based restriction on speech which failed

strict scrutiny. See id. ,r,r 20--63. Plaintiffs sought a declaratory judgment and preHrnimuy and

permanent injunctions barring enforcement of the autodialing ban. See id. at 15. In response, the

government argued in this court that the autodialing ban was content-neutral and, in any event, the

autodialing ban coupled with the government-debt exception satisfied strict scrutiny. See [D.E. 35]

8-9. In support, the government cited cases from the five other district courts that had reached the      1




same conclusion. See id. at 13-20. The government also argued that the 2015 government-debt

exception was "severable from the remainder of the statute." See id. at 24-27.




       2
         A public officer's "successor is automatically substituted as a party." Fed. R. Civ. P. 25(d).
Thus, throughout the litigation, the court has substituted the Attorney. General or Acting Attorney
General as a named defendant Moreover, on July 11, 2017, Tea Party Forward withdrew from this
lawsuit See [D.E. 37, 38].


                                                  3

           Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 3 of 13
       On March 26, 2018, the court denied plaintiffs' motion for summary judgment and granted

the government's motion for summary judgment. See Am. Ass'n of Pol. Consultants v. Sessions,

323 F. Supp. 3d 737, 747 (E.D.N.C. 2018). The court concluded that although the autodialing ban

was a content-based restriction on speech, it satisfied strict scrutiny even taking into account the

2015 government-debt exception. See id. at 742-47. The court did not reach the severance

argument. See id. Plaintiffs appealed. See [D.E. 43].

       On appeal, the government again argued that the autodialing ban was content-neutral or,

alternatively, that the autodialing ban, coupled with the government-debt exception, satisfied strict

scrutiny. See Am. Ass'n of Pol. Consultants, Inc. v. Fed. Commc'ns Comm'n, 923 F.3d 159, 166,

168 (4th Cir. 2019). Alternatively, the government argued that if the court determined that the

autodialing ban coupled with the 2015 government-debt exception failed to satisfy strict scrutiny,

then the appropriate remedy was "severance ofthe [government-debt exception] from the automated

call ban." Id. at 171. On April 24, 2019, the United States Court of Appeals for the Fourth Circuit

held that the autodialing ban, when coupled with the 2015 government-debt exception, was content-

based and failed to satisfy strict scrutiny. See id. at 165-70. However, the Fourth Circuit sided with

the government regarding the appropriate remedy and severed and invalidated the 2015 government-

debt exception in lieu of invalidating the 1991 autodialing ban. See id. at 171-72. The government

petitioned for a writ of certiorari, which the Supreme Court granted on January 10, 2020. See [D.E.

51, 52].

       At the Supreme Court, the government once again argued that the autodialing ban when

coupled with the 2015 government debt exception was not content-based. See [D.E. 59-5] 26--34.

The government ultimately conceded, however, that the autodialing ban when coupled with the 2015

government-debt exception could not sa1:!,sfy strict scrutiny. See Am. Ass'n ofPol. Consultants, 140

                                                  4

           Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 4 of 13
S. Ct. at 2347. On July 6, 2020, the Supreme Court affirmed the Fourth Circuit's decision in a

fractured opinion. See id. at 2356. A plurality of the Court held that the autodialing ban when

coupled with the 2015 government-debt exception was content-based and failed to satisfy strict

scrutiny. Like the Fourth Circuit, the plurality agreed with the government and held that the

appropriate remedy was to sever and invalidate.the 2015 government-debt exception. See id. at

2355--63. Three justices dissented and stated that they would have held that strict scrutiny was

inapplicable and that the 2015 government-debt exception did not violate the First Amendment. See

id. at2357--63 (Breyer, J.,joined by Ginsburg, and Kagan, JJ., concurring in part, dissenting in part).

Alternatively, those three justices agreed that the 2015 government-debt exception was severable and

invalid See id at 2363. As such, the Court agreed with pl.tiffs that the autodialing ban coupled

with the 2015 government-debt exception violated the First Amendment, but plaintiffs failed to

obtain their requested relief. See Am. Compl. [D.E. 18] 15. After all, following the Supreme

Court's decision, the govei:nment continues to enforce the autodialing ban against plaintiffs,

includingAAPC, andAAPC cannot-makerobocalls to cell phones to solicit donations and campaign

for political causes.
                                                  II.

        The Equal Access to Justice Act ("BAJA"), 28 U.S.C. § 2412, provides that certain parties

who prevail in litigation with the United States are entitled to reimbursement ofreasonable attorneys'

fees ''unless the court finds that the position of the United States was substantially justified or that

special circumstances make an award unjust." 28 U.S.C. § 2412(d)(l)(A); see Pierce v. Underwood,

487 U.S. 552, 556--57 (1988); Reich v. Walker W. King Plumbjng & Heating Contractor, Inc., 98

F.3d 147, 150 (4th Cir. 1996); Roanoke River Basin Ass'n v. Hudson, 991 F.2d 132, 137 (4th Cir.

1993). ''The party seeking fees bears the burden ofproving that it was the prevailing party." Reich,
                           '


                                                   5

            Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 5 of 13
98 F.3d at 150. "A district court bas broad discretion when determining whether fees should be

awarded under BAJA, and the court's decision to award fees is ... entitled to deference." United

States v. Cox, 575 F.3d 352, 358-59 (4th Cir. 2009); see Pierce, 487 U.S. at 562--63.

       A plaintiffis a prevailing party when "actual relief on the merits ofhis claim materially alters

the legal relationship between the parties by modifying the defendant's behavior in a way that directly

benefits the plaintiff." Farrar v. Hobby, 506 U.S. 103, 111-12 (1992)(emphasis added); see Hensley

v. Eckerhart, 461 U.S. 424,433 (1983); Mercer v. Duke Univ., 401 F.3d 199, 203 (4th Cir. 2005);

Roanoke River, 991 F.2d at 139.3 "No material alteration of the legal relationship between the

parties occurs until the plaintiff becomes entitled to enforce a judgment''; therefore, "a judicial

pronouncement that the defendant bas violated the Constitution, unaccompanied by an enforceable

judgment on the merits, does not render the plaintiff a prevailing party." Farrar, 506 U.S. at 112-13;

see Hewitt v. Helms, 482 U.S. 755, 762 (1987); Brister v. Faulkner, 214 F.3d 675, 687 (5th Cir.

2000); Va. Soc'y for Human.Life, Inc. v. Caldwell, 26 F. Supp. 2d 868, 871 (W.D. Va. 1998), aff'g,

187 F.3d 633 (4th Cir. 1999) (unpublished table opinion). Instead, for a plaintiffto be a prevailing

party, "[w]hatever relief the plaintiff secures must directly benefit him at the time of the judgment

or settlement." Farrar, 506 U.S. at 111; see Statewide Ream,ortionmentAdviso:ty Comm. v. Beasley,

99 F.3d 134, 136 (4th Cir. 1996); N.C. All. for Transp. Reform, Inc., 151 F. Supp. 2d at 672-73.

       To determine if the government's position is substantially justified, the court must examine

whether, "from the totality ofthe circumstances, ... the government acted reasonably in causing the

litigation or in taking a stance during the litigation." Roanoke River, 991 F.2d at 139; see Cody v.


       3
          Although Farrar and Mercer involve fees sought pursuant to 42 U.S.C. § 1988, the Court
interprets fee-shifting provisions consistently. See Buckbammon Bd. & Care Home, Inc. v. W. Va.
De_p't of Health & Human Res., 532 U.S. 598, 603 n.4 (2001); N.C. All. for Trans.p. Reform, Inc.
v. U.S. De_p't ofTransp., 151 F. Supp. 2d 661, 671 (M.D.N.C. 2001).

                                                  6

           Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 6 of 13
Caterisano, 631 F.3d 136, 141 (4th Cir. 2011); Cox, 575 F.3d at 359. The government's position

is substantially justified "if a reasonable person could think it correct, that is, if it has a reasonable

basis in law and fact." Pierce, 487 U.S. at 566 n.2; see Cody, 631 F.3d at 141. The government

bears the burden of proving that its position was substantially justified. See E.E.O.C. v. Clay

Printing Co., 13 F.3d 813, 815 (4th Cir. 1994); Crawford v. Sulliv~ 935 F.2d 655, 658 (4th Cir.

1991).

                                                   A.

         As for whether AAPC is a prevailing party, AAPC's lawsuit sought to invalidate the

autodiaUng ban so that AAPC could use autodialers and prerecorded messages to make robocalls to

solicit donations and campaign for political causes. Specifically, AAPC argued that the 2015

government-debt exception rendered the 1991 autodialing ban facially unconstitutional and sought

a declaratory judgment and an injunction barring enforcement ofthe 1991 autodialing ban. See Am.

Compl. [D.E. 18] 15. AAPC also argued that severance and invalidation of the 2015 government-

debt exception was "improper" because the government-debt exception "invalidate[d] the entirety

ofthe automated call ban." Am. Ass'n ofPol. Consultants, 923 F.3d at 170-71; see Am. Ass'n Pol.

Consultants, 140 S. Ct. at 2355 ("According to plaintiffs, a court should not cure a First Amendment

violation by outlawing more speech.") (quotations omitted).

         Although the Fourth Circuit and Supreme Court ultimately agreed that the 1991 autodialing

ban coupled with the 2015 government-debt exception violated the First Amendment, they rejected

AAPC's severability argument. Instead, the Fourth Circuit and Supreme Court cured the First ·

Amendment violation by severing and invalidating the 2015 gov~ent'.'debt exceptio:p.. See Am.

Ass'n of Pol. Consultants, 140 S. Ct. at 2355 ("In short, the correct result in this case is to sever the

2015 government-debt exception and leave in place the longstanding robocall restriction."); Am.

                                                    7

            Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 7 of 13
Ass'n of Pol. Consultants, 923 F.3d at 170-72. Thus, AAPC did not obtain the reliefit requested

in its amended complaint. See Am. Compl. [D.E. 18] 15. In seeking attorneys' fees, however,

AAPC rewrites history and contends that it is a "prevailing party" because the Supreme Court's

decision ''fully addresses AAPC's First Amendment injury by eJiminating the unequal treatment

comprising the First Amendment complaint at the heart of their suit." [D.E. 55] 7 (alteration and

quotations omitted).

        The court rejects AAPC's attempt to rewrite history. Notably, until AAPC filed its motion

for attorneys' fees, plaintiffs only defined victory as an order invalidating the autodiaHng ban.

Plaintiffs made this point in their amended complaint, where they asked this court to enjoin "the

enforcement of the cell phone ban." Am. Compl. [D.E. 18] 15. Plaintiffs made this point again in

their summary judgment briefing, where they declared that "[t]his case is a challenge to only the cell

phone ban . . . . Plaintiffs do not challenge" the entire TCPA or the exceptions. [D.E. 31] 7.

Plaintiffs also emphasized that "severance" of the exceptions "is not a suitable cute." [D.E. 36] 7.

Plaintiffs' position remained the same on appeal to the Fourth Circuit, where plaintiffs stated that

severance and invalidation of the government-debt exception was "not the appropriate remedy''

because after severance and invalidation, ''the cell phone call ban would ... still expose [plaintiffs]

to liability if they called consumers on their cell phones without prior express consent ...." [D.E.

59-3] 17. Likewise, in the Supreme Court, plaintiffs supported the government's petition for

certiorari because the Fourth Circuit's decision severing and invalidating the government-debt

exception "den[ies] the challengers any relief ...." [D.E. 59-4] 15 (emphasis added). Similarly,

in its merits brief, plaintiffs stated that severing and invalidating the goverm.nent-debt exception but

leaving the autodialing ban in place "does nothing to remedy the actual injury that [plaintiffs] have

suffered ...." [D.E. 59-6] 30.

                                                   8

            Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 8 of 13
        The Supreme Court's decision in this case amounts to a judicial pronouncement that the 1991

autodialing ban, when coupled with the 2015 exception permitting robocalls to collect government

debts, violated the First Amendment, unaccompanied by an enforceable judgment ''that directly

benefits the plaintiff." Farrar, 506 U.S. at 111-12. Tellingly, plaintiffs initiated and maintained this

action to invalidate the autodialing ban, but the autodialing ban remains enforceable against

plaintiffs, and plaintiffs' cannot make their desired robocalls. Accordingly, AAPC is not a prevailing

party. See Farrar, 506 U.S. at 109--13; Hewitt, 482 U.S. at 762; Hensley, 461 U.S. at433; Mercer,

401 F.3dat203;Faulkner, 214F.3dat687; Roanoke River, 991 F.2dat 139; Va. Soc'y, 26F. Supp.

2d at 871.

        In opposition, AAPC cites the Supreme Court's plurality's statement in response to Justice

Gorsuch' s dissent that "the First Amendment complaint at the heart of [plaintiffs'] suit was unequal

treatment'' and that "[i]nvalidating _and severing the government-debt exception fully addresses that

First Amendment injury." Am. Ass'n of Pol. Consultants, Inc., 140 S. Ct. at 2355. The plurality

made this statement to reflect that plaintiffs had standing to sue, even though they did not receive

the relief they sued to get: the ability to make robocalls to cell phones. See id.

        Coach Herm Edwards once famously declared, "You play to win the game!" Nat'l Football

League, Top 50 Sound FX I #23: Herm Edwards: You Play to Win the Game! I NFL, YouTube

(Nov. 13, 2015), https://www.youtube.com/watch?v=AK7fEjrqabg. In football, a win means that

your team scored more points than the other team. Thus, for example, at the end of a football game,

the team with fewer points cannot cite the fact that it had more rushing yards than its opponent and

declare victory. In football, victory is measured by the final score alone. So too in litigation when

a party seeks attorneys' fees as a ''prevailing party'' under a fee-shifting statute. It is not enough for

a plaintiff to exclaim, ''we did not get the relief we sought, but the Supreme Court said we had

                                                    9

             Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 9 of 13
standing." To be sure, for a plaintiff to be a prevailing party, the plaintiff must have standing. See

Shaw v. Hunt 154 F.3d 161, 166 (4th Cir. 1998). However, having standing is necessary, but not

sufficient, for a plaintiff to be a prevailing party. Id. To be a ''prevailing party," a plaintiff needs

both standing and an enforceable judgment "that directly benefits the plaintiff." Farrar, 506 U.S. at

111-12. AAPC does not have such an enforceable judgment, and it cannot make the robocalls it

wants to make. Thus, AAPC is not a prevailing party.

                                                  B.
       Alternatively, the court denies AAPC's motion for attorneys' fees because the government's

litigation position was "substantially justified." In opposing AAPC's First Amendment challenge

to the autodialing ban in this court and the Fourth Circuit, the government argued that the autodialing

ban was content-neutral and, in any event, the autodialing ban, even when coupled with the 2015

government-debt exception, satisfied strict scrutiny. See [D.E. 35] 6-28.4 The court agreed with

the government and granted summary judgment. See Am. Ass'n of Pol. Consultants, 323 F. Supp.

3d at 747. On appeal, the Fourth Circuit was the first federal circuit court to address whether the

autodialing ban coupled with the 2015 government-debt exception violated the First Amendment

and, if so, to address the proper remedy. See Am. Ass'n of Pol. Consultants, 923 F.3d at 172;

Gallion v. Charter Commc'ns Inc., 287 F. Supp. 3d 920, 924-25 (C.D. Cal. 2018) (noting that, as

of February 2018, no appellate court had considered the constitutionality of the autodialing ban

following the addition of the 2015 government-debt exception). The Fourth Circuit held that the

autodialing ban, when coupled with the 2015 government-debt exception, was content-based and

failed strict scrutiny. See Am. Ass'n of Pol. Consultants, 923 F.3d at 170. Ultimately, a plurality


       4
          At the Supreme Court, the government conceded that it could not satisfy strict scrutiny to
justifythe2015 government-debt exception. SeeAm.Ass'nofPol. Consultants, 140 S. Ct. at 2347.

                                                  10

           Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 10 of 13
of the Supreme Court affirmed the Fourth Circuit's decision, but in a :fractured opinion. See Am.

Ass'n of Pol. Consultants, 140 S. Ct. at 2356. As discussed, three justices dissented and stated that

they would have held that the 2015 government-debt exception did not violate the First Amendment

and, alternatively, that the 2015 government-debt exception should be severed and invalidated. See

id. at 2363 (Breyer, J., joined by Ginsburg, and Kagan, JJ., concurring in part, dissenting in part).

       To determine substantial justification, the court must evaluate whether the government's

argument had a reasonable basis in law and fact or is ''justified to a degree that could satisfy a

reasonable person." Pierce, 487 U.S. at 565; Nat'l Org. for Marriage, Inc. v. United States, 807 F.3d

592, 597 (4th Cir. 2015); ~ 631 F.3d at 141. In doing so, the court considers the totality of the

circumstances surroundjng the litigation, including the views of other courts on the government's

position. See Nat'l Org. for Marriage, 807 F.3d at 597-98; Cox, 575 F.3d at 357; Roanoke River,

991 F.2d at 139; United States v. Paisley, 957 F.2d 1161, 1166 (4th Cir. 1992). In this case, when

the government adopted its position, all five district courts that had addressed the issue agreed that

the 1991 autodialing ban, when coupled with the 2015 government-debt exception, survived strict

scrutiny. See Gallion, 287 F. Supp. 3d at 926--31; Greenley v. Laborers' Int'l Union ofN. Am., 271

F. Supp. 3d 1128, 1145-51 (D. Minn. 2017); Mejia v. Time Warn.er Cable Inc., Nos. 15-CV-6445

(JPO), 15-CV-6518 (JPO), 2017 WL 3278926, at *12-17 (S.D.N.Y. Aug. l, 2017) (unpublished);

Holt v. Facebook, Inc., 240 F. Supp. 3d 1021, 1032-34 (N.D. Cal. 2017); Brickman v. Facebook,

Inc., 230 F. Supp. 3d 1036, 1043-49 (N.D. Cal. 2017). That government position was undermined

only when the issue reached the Fourth Circuit, where the government continued :to press its

alternative severance argument. 5 When the Supreme Court granted the government's ptm.tion for


       5
        As the Fourth Circuit noted, this court did not reach the government's alternative severance
argument. See Am. Ass'n of Pol. Consultants, Inc., 923 F.3d at 170.

                                                 11

           Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 11 of 13
certiorari, only one other federal _circuit court had addressed the issue. See Duguid v. Facebook, Inc.,

926 F.3d 1146, 1156-57 (9th Cir. 2019) (agreeing with the Fourth Circuit and holding that the 1991

autodialing ban coupled with the 2015 government-debt exception failed strict scrutiny). However,

both the Fourth and Ninth Circuits agreed with the government's alternative position that the correct

remedy was to sever and invalidate the 2015 government-debt exception. See Duguid, 926 F.3d at

1157; Am. Ass'n of Pol. Consultants, 923 F.3d at 172.

       IDtimately, a majority ofthe Supreme Court was unable to agree on the merits determination.

See Am. Ass'n of Pol. Consultants, 140 S. Ct. at 2356--67. Moreover, three justices agreed with the

government's position that the statute did not violate the First Amendment. See id. at 2357--63

(Breyer, J.,joined by Ginsburg and Kagan, JJ., concurring in part, dissenting in part). Furthermore,

sevenjustices agreed with the government's position that the appropriate remedy was to sever and

invalidate the 2015 government-debt exception and leave the 1991 autodialing ban intact. See id.

at2356-63. Only Justices Thomas and Gorsuch agreed with plaintiffs' argument that the appropriate

remedy was to invalidate the 1991 autodialing ban. See id. at 2363--67 (Gorsuch, J., joined by

Thomas, J., concurring in part, dissenting in part).

        Considering the totality ofthe circumstances-most significantly the support found in seven

Supreme Court justices' opinions, the Fourth and Ninth Circuits' decisions, and in the opinions of

five other district courts when the government adopted its position-the government's position was

''justified to a degree that could satisfy a reasonable person." Cox, 575 F.3d at 355 (quotation

omitted); see Pierce, 487 U.S. at 565; Nat'l Org. for Marriage, 807 F.3d at 597-98. Two other facts

buttress this conclusion. First, the litigation challenging the autodialing ban coupled with the

government-debt exception and the request to invalidate the autodialing ban raised an issue of :first

impression. See Cody. 631 F.3d at 142 ("litigating cases of:first impression is generally justifiable");

                                                  12

           Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 12 of 13
Hyatt v. Shalala, 6 F.3d 250, 256 (4th Cir. 1993) (same). Second, throughout the litigation, the

government used justifiable alternative arguments to defend the constitutionality ofthe autodialing

ban coupled with the government-debt exception. See League of Women Voters of Cal. v. Fed.

Commc'ns Comm'n, 798 F.2d 1255, 1259 (9th Cir. 1986); Grace v. Burger, 763 F.2d 457, 458 n.5

(D.C. Cir. 1985) ("situations in which the government's defense ofthe constitutionality of a federal

statute fails the 'substantially justified' test should be exceptional"). Although the government

conceded in the Supreme Court that the autodialing ban.coupled with the government-debt exception

could not satisfy strict scrutiny, that concession does not require a different result. See Pierce, 487

U.S. at 569; Nat'l Org. for Marriage, 807 F.3d at 599 (''The government could take a position that

is substantially justified, yet lose." (alteration and quotation omitted)); Paisley, 957 F.2d at 1167;

Evans v. Sullivan, 928 F.2d 109, 110 (4th Cir. 1991). Accordingly, under the totality of the

circumstances, the government's position was substantially justified.

                                                 m.
       In sum, the court DENIES plaintiffs' motion for attorneys' fees [D.E. 54].

       SO ORDERED. This _t_l day of February 2021.


                                                           ~ h~✓2.A
                                                          i:scDEVERID
                                                          United States District Judge




                                                  13

           Case 5:16-cv-00252-D Document 61 Filed 02/11/21 Page 13 of 13
